DETAILED ACTION
	This Office action is in response to the preliminary amendment to the claims field 25 January 2021.  Claims 1-14 and 18-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings (including greyscale) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
See, for example, the non-black and white colorations of Fig. 3a.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 recite the limitation "based on a location relationship between adjacent black pixels in the second preview image".  There is insufficient antecedent basis for this limitation in the claim, as previously in the claims the “second preview image” is defined as “comprising a black pixel and a white pixel”, and does not include multiple black pixels.
Claims 4, 5, 11, and 12 depend from claims 3 and 10, but fail to cure the noted deficiencies, and as such are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13, 14, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak-Przygodzki et al. (US Patent 10,607,082 B2), hereinafter Nowak-Przygodzki, in view of Da Silva Ramos et al. (US Publication 2017/0220307 A1), hereinafter Da Silva Ramos, in view of Venturino (US Publication 2004/0051741 A1).

	Regarding claim 1, Nowak-Przygodzki discloses a method for displaying service information on a preview interface, wherein the method is implemented by an electronic device comprising a touchscreen, and wherein the method comprises:
	detecting a first touch operation to start a camera application (Nowak-Przygodzki discloses a touch display device capable of executing a camera application, at col. 6, lines 12-21.  Such systems are known to initiate execution of applications through touch selection);
	displaying, in response to the first touch operation, a first preview interface comprising a control on the touchscreen (a user may point the device camera at an item, causing a graphical presentation of the item on the display of the device, the device interface including selectable elements. The area of the interface including the selectable elements is analogous to the claimed “control”, which is not provided a particular definition by the claim or specification.  See Fig. 2A, col. 6, lines 21-33, instant specification at ¶ 0154);
	displaying, p function controls and q function controls corresponding to the control, wherein the second preview interface comprises a preview object comprising a first sub-object and a second sub-object, wherein the first sub-object is of a text type, wherein the p function controls correspond to the first sub-object, wherein the q function controls correspond to the second sub-object, wherein p and q are natural numbers, and wherein the p function controls are different from the q function controls (Nowak-Przygodski discloses displaying numerous discrete selectable function controls for providing information related to a displayed image, through the selection of various text-described “modes”, such as a “calorie mode” or “nutrition mode” relating to an image of food, at col. 15, lines 51-66);
	detecting a third touch operation on a first function control in the p function controls; processing the first sub-object to obtain first service information corresponding to a first function option; displaying on the second preview interface in response to the third touch operation, the first service information; detecting a fourth touch operation on a second function control in the q function controls; processing the second sub-object to obtain second service information corresponding to a second function option; and displaying on the second preview interface in response to the fourth touch operation, the second service information (information specific to the displayed image and the selected control may be displayed on the device interface.  See col. 15, lines 9-24, Fig. 3B, and col. 19, lines 20-28).
	Nowak-Przygodski fails to explicitly disclose detecting a second touch operation on the control and displaying, on a second preview interface in response to the second touch operation, the p function controls and q function controls corresponding to the control.  Da Silva Ramos discloses a mobile device having a touchscreen and camera application similar to Nowak-Przgodski.  Furthermore, Da Silva Ramos discloses an operable control that is selectable to result in the display of further function controls.  See Figs. 7 and 8, ¶ 0076-0077, in which an intelligent assistant region may be interacted with such that relevant graphical controls may be accessed.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the graphical user interface of Nowak-Przygodski to include the selectable “drawer” style graphical control of Da Silva Ramos.  One would have been motivated to make such a combination for the advantage of allowing the performing of complex tasks in less time compared to convention modes of interaction.  See Da Silva Ramos, ¶ 0030.
	Nowak-Przygodzki and Da Silva Ramos fail to explicitly disclose wherein the second sub-type is an image type.  Venturino discloses a graphical user interface for a digital camera similar to Nowak-Przygodzki and Da Silva Ramos.  Furthermore, Venturino discloses wherein the graphical user interface includes controls that are text-type, image-type, or a mix of both.  See the icons as in the selectable menus of Figs. 7 and 8, or shown in the display of Figs. 3-5. See ¶ 0232-0237 and 0119.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the user interface of Nowak-Przygodzki and Da Silva Ramos to include the text, image, or mix-type graphical user interface menu elements of Venturino.  Such a combination amounts to the replacement of one known element with another to produce predictable results, as utilizing images as part of a menu system in place of text alone would be nearly equally effective so long as the images utilized may accurately convey the desired information.

	Regarding claim 6, Nowak-Przygodzki, Da Silva Ramos, and Venturino disclose displaying a function interface comprising the first service information on the second preview interface in a superimposing manner (see Nowak-Przygodzki, Fig. 3B, which illustrates an overlay of car information on the graphical user interface.  See further col. 19, lines 20-33).

	Regarding claim 7, Nowak-Przygodzki, Da Silva Ramos, and Venturino disclose wherein the first service information comprises abstract information, keyword information, entity information, opinion information classification information, emotion information, association information, or product remark information (Fig. 3B of Nowak-Przygodzki, for example, shows what may be considered “product remark” information).

	Claims 8 and 22 recite limitations similar in scope to those of claim 1, and as such is rejected under similar rationale.  Nowak-Przygodzki further discloses memory for storing the first and second preview interface, at col. 3, lines 46-52).

	Claims 13 and 14 recite limitations similar in scope to those of claims 7 and 8, respectively, and are rejected under similar rationale.

	Claims 19 and 21 recite further comprising displaying the first service information in a marking manner on the preview object, or similar.  A “marking manner” is interpreted as a display of the information in proximity to the display of the object of the information, such as in the overlay of car information on the car displayed in Fig. 3B of Nowak-Przygodzki.

Claims 2, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak-Przygodzki, in view of Da Silva Ramos, in view of Venturino, further in view of Jang et al. (US Publication 2014/0056475 A1), hereinafter Jang. 

	Regarding claim 2, Nowak-Przygodzki, Da Silva Ramos, and Venturino disclose the method of claim 1, and further disclose obtaining a first preview image of the preview object (Nowak-Przygodzki discloses that a user may point the device camera at an item, causing a graphical presentation of the item on the display of the device.  See Fig. 2A, col. 6, lines 21-33).  Nowak-Przygodzki, Da Silva Ramos, and Venturino fail to explicitly disclose such wherein before displaying the first service information, the method further comprises:
	determining, based on the first preview image, a first standard character corresponding to a to-be-recognized character in the preview object; and
	determining, based on the first standard character, the first service information.
	Jang discloses a camera interface similar to Nowak-Przygodzki, Da Silva Ramos, and Venturino, in which an image in a preview mode may be analyzed and relevant information displayed or functions enacted, similar to Nowak-Przygodzki, Da Silva Ramos, and Venturino.  Furthermore, Jang discloses wherein characters are recognized and service information determined based on the recognized characters.  Jang discloses character recognition at ¶ 0002 (“the present disclosure relates to a text recognition apparatus”), performing recognition in a preview image (¶ 0029), and displaying information based on the character recognition (text is recognized and the lexical meaning of the word(s) is displayed (see Fig. 2J, ¶ 0040).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Nowak-Przygodzki, Da Silva Ramos, and Venturino to include the character recognition and display of service information based on such recognition as in Jang.
	One would have been motivated to make such a combination for the advantage of efficiently providing information relevant to objects of interest on a display.

	Claims 9 and 23 recite limitations similar in scope to those of claim 2, and are rejected under similar rationale.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak-Przygodzki, in view of Da Silva Ramos, in view of Venturino, in view of Jang, further in view of Hara (US Publication 2015/0278658 A1).

Regarding claim 3, Nowak-Przygodzki, Da Silva Ramos, Venturino, and Jang disclose the method of claim 2, including optical character recognition, as in Jang.  Nowak-Przygodzki, Da Silva Ramos, Venturino, and Jang fail to explicitly disclose performing a binary processing on the first preview image to obtain a second preview image comprising a black pixel and a white pixel; determining, based on a location relationship between adjacent black pixels in the second preview image, a target black pixel in the to-be-recognized character; encoding, based on first coordinates of the target black pixel, the target black pixel to obtain a first encoding vector of the to-be-recognized character; calculating a first similarity between the first encoding vector and a preset second encoding vector of a second standard character in a standard library; and determining, based on the first similarity, the first standard character.
Hara discloses systems and methods for performing character recognition similar to Nowak-Przygodzki, Da Silva Ramos, Venturino, and Jang.  Furthermore, Hara discloses the use of pixel location relationship, vector data, and character tables to perform character recognition, at ¶ 0189 and 0004, including characters with particular encoding formats, at ¶ 0123.  Character recognition includes calculating a percentage of like pixels and performing matching based on a search of known character tables, at ¶ 0189.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the character recognition of Nowak-Przygodzki, Da Silva Ramos, Venturino, and Jang to include the character recognition processes of Hara.
One would have been motivated to make such a combination for the advantage of providing font matching for a document of interest.  See Hara, ¶ 0010.

	Claim 10 recites limitations similar to claim 3 and as such is rejected under similar rationale.

	Regardin claim 4, Hara discloses wherein a first size range of the first standard character is a preset size range, and scaling a second size range of the to-be-recognized character to the preset size range to obtain a scaled to-be-recognized character, and encoding, based on second coordinates of the target black pixel in the scaled to-be-recognized character, the target black pixel to obtain the first encoding vector (Hara discloses manipulating character size to perform character recognition, at ¶ 0082).

	Claim 11 recites limitations similar to claim 4 and as such is rejected under similar rationale.

	Regarding claim 5, Hara discloses wherein the standard library comprises a reference standard character and a second similarity between a third encoding vector of each of third standard characters and a fourth encoding vector of the reference standard character, and wherein the method further comprises: calculating a third similarity between the first encoding vector and the fourth encoding vector; determining a target similarity, wherein an absolute value of a difference between the target similarity and the third similarity is less than or equal to a preset threshold; calculating a fourth similarity between the first encoding vector and a fifth encoding vector of a fourth standard character corresponding to the target similarity; and determining, based on the fourth similarity, the first standard character (Hara discloses utilizing similarity threshold values to determine if a character corresponds to one of the fonts and one of the character sizes within font matching data, at ¶ 0143.  At ¶ 0139 Hara discloses comparing multiple images of types of font or character sizes to the image of the actual character, thereby performing matching for searching for the most coincident image).

	Claim 12 recites limitations similar in scope to those of claim 5 and are rejected under similar rationale.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak-Przygodzki, in view of Da Silva Ramos, in view of Venturino, in view of Jang, in view of Hara, further in view of Kasai (US Patent 9,467,577).

Regarding claim 18, Nowak-Przygodzki, Da Silva Ramos, Venturino, Jang, and Hara disclose the method of claim 3.  Hara discloses the recognition of text taking text size into account, at ¶ 0082.  However, Nowak-Przygodzki, Da Silva Ramos, Venturino, Jang, and Hara fail to explicitly disclose encoding, based on the first coordinates, the target black pixel to obtain a sixth encoding vector; calculating a ration of the preset size range to a second size range of the to-be-recognized character (Q); and calculating, based on the sixth encoding vector, Q, and an image scaling algorithm, the first encoding vector, wherein the first encoding vector is scaled by Q times.
Kasai discloses image processing including optical character recognition similar to Nowak-Przygodzki, Da Silva Ramos, Venturino, Jang, and Hara.  Furthermore, Kasai discloses wherein a scaling factor is utilized to assist in the performing of optical character recognition, at col. 4, lines 42-54.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the character recognition of Nowak-Przygodzki, Da Silva Ramos, Venturino, Jang, and Hara to include the text size scaling factor to assist in character recognition as in Kasai.  
One would have been motivated to make such a combination for the advantage of facilitating optical character recognition.  See Kasai, col. 3, lines 23-33.

Claim 20 recites limitations similar to those of claim 18, and as such is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennedy (US Publication 2019/0318003) utilizes vector encoding to perform text recognition techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145